DETAILED ACTION
Status of Claims
This is a non-final office action in reply to the response filed on October 19, 2019.
Claims 1-20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 3/24/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the computer", “the plurality of interconnected managed assets” and “the manage asset”. Claim 5 recites “the diameter”. Claim 8 recites “the time”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1-13 falls within statutory class of process and claims 14-20 falls within statutory class of a machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
calculating with the computer processing system a cost of service interruption value associated with each of the plurality of the interconnected 10managed assets; 
calculating with the computer processing system a cost of transportation interruption associated with each of the plurality of the interconnected managed assets; and 
calculating with the computer processing system an aggregate consequence 15of failure value for each of the plurality of the interconnected managed assets based at least in part on an expected cost of repair of the manage asset, the calculated cost of service interruption value, and calculated cost of transportation interruption value.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Certain Methods of Organizing Human Activity including fundamental economic principles or practices (hedging, insurance, mitigating risk).  Cost of service and transportation interruption value, cost of repair are determined and this speaks to mitigating risk (pipes repair/replacements). Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The computer processing system and database are recited at a high level of generality, i.e., as a generic processor/database performing a generic computer/database function of receiving/determining/storing/transmitting data. Further, a processor configured to cause receiving/determining/transmitting data is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: computer processing system and database. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, executing all the steps/functions by a processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a computer processing system and database type/system structure at claim 14: “a database that stores […] a processing system configured to calculate.” 
Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations (e.g., the present claims); receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 2-13 and 15-20 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 2 and 15 further limit the abstract idea wherein the aggregate consequence of failure value, the cost of repair, the cost of service interruption value, and the cost of transportation interruption value are expressed as monetary values and the aggregate consequence of failure value includes a sum of the cost of repair, the cost of service interruption value, and the cost of transportation 25interruption value (a more detailed abstract idea remains an abstract idea). Claims 3 and 16 further limit the abstract idea wherein said calculating of the cost of service interruption, and the cost of transportation interruption values includes calculating a product of expected time for making repair to the managed asset 30and a predicted cost per unit of time due to the respective interruption (a more detailed abstract idea remains an abstract idea). Claims 4 and 17 further limit the abstract idea wherein the predicted cost per unit of time due to a service interruption is based at least in part on a per capita cost of -15-Attorney Docket No. Fracta-009-US service interruption and a predicted number of people who will experience a service interruption due to failure of the managed asset (a more detailed abstract idea remains an abstract idea). Claim 5 further limit the abstract idea wherein said interconnected managed assets 5are pipe segments and the predicted number of people who will experience a service interruption is based at least in part on the diameter of the pipe segment (a more detailed abstract idea remains an abstract idea). Claims 6 and 18 further limit the abstract idea wherein the predicted cost per unit of time due 10to a transportation interruption is based at least in part on a per capita cost of transportation interruption and a predicted number of people who will experience transportation interruption due to failure of the managed asset (a more detailed abstract idea remains an abstract idea). Claim 7 further limit the abstract idea wherein when a managed asset is in close 15proximity to a critical facility, said calculating of the aggregate consequence of failure is further based in part on costs associated with the service interruption and/or traffic interruption for the critical facility (a more detailed abstract idea remains an abstract idea).  Claim 8 further limit the abstract idea wherein the calculating of the aggregate 20consequence of failure at least some of the managed assets is further based in part on an expected cost value for infrequent events that are expected to occur at a rate of less than one hundred percent of the time for each of the manage assets (a more detailed abstract idea remains an abstract idea). Claim 9 further limit the abstract idea wherein the infrequent events are expected to occur at a rate of less than ten percent of the time for each of the manage assets (a more detailed abstract idea remains an abstract idea). Claim 10 further limit the abstract idea wherein said interconnected managed assets 30are pipe segments (a more detailed abstract idea remains an abstract idea). Claim 11 further limit the abstract idea wherein said pipe segments form a network for carrying water to consumers (a more detailed abstract idea remains an abstract idea). And claims 12 and 20 further limit the abstract idea wherein said pipe segments are configured to carry fluid of a type selected from a group consisting of: fresh water; waste water; recycled water; brackish water; storm water; sea water; drinking water;  5steam; compressed air; oil; and natural gas (a more detailed abstract idea remains an abstract idea). The identified recitation of the dependents claims falls within the Certain Methods of Organizing Human Activity including fundamental economic principles or practices (hedging, insurance, mitigating risk).  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Hauffen et al., (US 2013/0138396 A1)) hereinafter “Hauffen”.

Claim 1:
Hauffen as shown discloses a method of for calculating consequence of failure values for a network of interconnected managed assets [0037], the method comprising:
calculating with the computer processing system a cost of service interruption value associated with each of the plurality of the interconnected 10managed assets ([0050-0051]: a computer device 500 which contains a deficiency model 508 (computer processing system) which computes (calculates) the consequences and impact of the monitored assets to customers (cost of service interruption)); 
calculating with the computer processing system a cost of transportation interruption associated with each of the plurality of the interconnected managed assets; and ([0050-0051]: the deficiency model 508 evaluates impact to traffic (cost of transportation interruption) in the event of failure of (associated with) the monitored assets); 
calculating with the computer processing system an aggregate consequence 15of failure value for each of the plurality of the interconnected managed assets based at least in part on an expected cost of repair of the manage asset, the calculated cost of service interruption value, and calculated cost of transportation interruption value ([0050-0051] and [0054]: the deficiency model 508 evaluates the impact to costumers, traffic and ease of repair (expected cost of repair) of the monitored assets and creates a total cost criteria 150 (aggregate consequence of failure value) as shown in figure 2);
Claim 2:
Hauffen as shown discloses the following limitations:
wherein the aggregate consequence of failure value, the cost of repair, the cost of service interruption value, and the cost of transportation interruption value are expressed as monetary values and the aggregate consequence of failure value includes a sum of the cost of repair, the cost of service interruption value, and the cost of transportation 25interruption value ([0101]: the value indicators include dollar (expressed as monetary value) per impact (the aggregate consequences of failure value, the cost of repair, the cost of service interruption, and the cost of transportation interruption value) to customers which is a combination (sum) of the cost criteria as shown in figure 2);
Claim 7:
Hauffen as shown discloses the following limitations:
wherein when a managed asset is in close 15proximity to a critical facility, said calculating of the aggregate consequence of failure is further based in part on costs associated with the service interruption and/or traffic interruption for the critical facility ([0052]: the cost and difficulty values for the repair of a monitored asset is proportional to the density of land use of the monitored asset (calculating of the aggregate consequence is further based in part on cost associated with the service interruption and/or traffic interruption for the critical facility), where high density land use contains a critical facility (a managed asset is in close proximity to a critical facility);
Claim 8:
Hauffen as shown discloses the following limitations:
wherein the calculating of the aggregate 20consequence of failure at least some of the managed assets is further based in part on an expected cost value for infrequent events that are expected to occur at a rate of less than one hundred percent of the time for each of the manage assets (Figures 3A-3B: determining cost criteria (calculating the aggregate consequence of failure) for the monitored assets is based on expected costs (based in part on an expected configurable slider bar, where the weight is an expectation that the event will occur and the expectation can be set by a user from a range of 0 to 100, which includes less than 10 percent of the time);
Claim 9:
Hauffen as shown discloses the following limitations:
wherein the infrequent events are expected to occur at a rate of less than ten percent of the time for each of the manage assets (Figures 3A-3B: for each monitored assets, the weights (expected to occur at a rate) of the attributes such as breaks (infrequent events) are shown on a configurable slide bar, where the weight is an expectation that the event will occur and the expectation can be set by a user from a range of 0 to 100, which includes less than 10 percent of the time);
Claim 10:
Hauffen as shown discloses the following limitations:
wherein said interconnected managed assets 30are pipe segments (Abstract, [0036]: the monitored utility devices are pipes (pipe segments));
Claim 11:
Hauffen as shown discloses the following limitations:
wherein said pipe segments form a network for carrying water to consumers (Abstract, [0036]: the pipes are of a water system for consumers);
Claim 12:
Hauffen as shown discloses the following limitations:
wherein said pipe segments are configured to carry fluid of a type selected from a group consisting of: fresh water; waste water; recycled water; brackish water; storm water; sea water; drinking water;  5steam; compressed air; oil; and natural gas (Abstract, [0036]: the utility system of pipes is configurable to carry water, wastewater, recycled water, gas (natural gas) and the like);
Claim 13:
Hauffen as shown discloses the following limitations:
further comprising: displaying on a graphical user interface a plurality of parameters relating to the calculating of the consequence of failure values ([0042]: a graphical user interface on web module 510 displays allows access (displaying) to the functionalities of the computer device 500 which receives all the failure values (a plurality of parameters relating to the calculating of the consequence of failure)
and receiving selections of or modifications to one or more of said plurality of parameters from said user ([0049]: the web application of web module 510 allows a user to provide input and commands relating to the monitoring and managing of utility devices (receive selections of or modifications to one or more of said plurality of parameters from said users));
Claim 14:
The limitations of claim 14 ([0037], [0044]) encompasses substantially the same scope as claim 1. Accordingly, those similar limitations are rejected in substantially the same manner as claim 1, as described above. The following are the limitations of claim 14 that differ from claim 1. 
a database that stores an expected cost of repair for each of a plurality of the managed assets; and a processing system ([0044]: computer device 500 accesses database  systems from data sources 502 which stores ease repair allowing deficiency module 508 to perform calculations [0050-0051));
Claim 15:
The limitations of claim 15 encompass substantially the same scope as claim 2. Accordingly, those similar limitations are rejected in substantially the same manner as claim 2, as described above.
Claim 19:
Hauffen as shown discloses the following limitations:
wherein said interconnected managed assets are linear pipe segments forming a network for carrying water to consumers and said potential improvement projects are potential pipe replacement projects ( [0036]: the pipes (pipe segments) are of a water system, [0041]: “the deficiency module is configured to forecast the likelihood of failure (LoF) of a utility device, compute the consequence or impact of such failure, and compute the constructability of a project to replace the utility device.”);
Claim 20:
The limitations of claim 20 encompasses substantially the same scope as claim 12. Accordingly, those similar limitations are rejected in substantially the same manner as claim 12, as described above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hauffen et al., (US 2013/0138396 A1) hereinafter “Hauffen” as applied to claims 1 and 14 further in view of Mallela et al., Work Zone Road User Costs, Concepts and Applications, U.S. Department of Transportation, Federal Highway Administration, published on December 2011, hereinafter “Mallela” and Integrated Construction & Utilities New Jersey, Factors that contribute to the cost of a service line repair or replacement, published in 2012, hereinafter “ICUNJ”.
Claim 3:
As explained above Hauffen teaches the cost of service interruption and cost of transportation interruption values, see also [0052]: “The deficiency module 508 receives (either directly for via the web module 510) construction (EoF) inputs 110 for evaluating the ease and/or cost of restoring and/or repairing the monitored assets”. See also [0050-0051], [0054] and figure 2. Hauffen is silence with regard to the following limitations. However Mallela in an analogous art of asset cost management for the purpose of providing the following limitations as shown does:
wherein said calculating of [the cost of service interruption], and the cost of transportation interruption values includes calculating a product of expected time for making repair to the managed asset 30and a predicted cost per unit of time due to the respective interruption (page 7, Figure 2, illustrates the work zone travel delay cost (cost of service interruption, and the cost of transportation interruption values) are calculated as a product of a road (managed asset) work zone delay time (expected time for making a repair) and an estimated dollars per hour (cost per unit of time) due to the interruption as shown in page 5, section 2.1 Definition of Work Zone Road User Costs, note in figure 1 the monetized impacts and pages 6-71, section 2.2. : “TRAVEL DELAY COSTS: Travel delay costs are calculated by multiplying the estimated delays to personal travel, truck travel, and freight inventory caused by the work zone by the unit cost ($/hr) of travel time. Figure 2 presents the computation of travel delay costs schematically.:)
Both Hauffen and Mallela teach asset cost management. Hauffen teaches in the [0020] “monitoring and managing utility devices helps reduce asset loss, increase energy efficiencies, improve incident and emergency response, and prioritize capital projects for utility asset management”. Mallela teaches in the Abstract:  “Work zone road user costs (WZ RUC) provide the economic basis for quantifying these adverse impacts which can then be used for effective decision-making to improve work zone mobility and safety.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Mallela would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mallela to the teaching of Hauffen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein said calculating of the cost of service interruption, and the cost of transportation interruption values includes calculating a product of expected time for making repair to the managed asset 30and a predicted cost per unit of time due to the respective interruption into similar systems. Further, as noted by Mallela “The WZ RUC computation process is based on the assessment of mobility, safety, environmental, business, and local community impacts resulting from the work zone activities of a roadway project. The WZ RUC computation along with the work zone impacts assessment evolves through various stages of the project development process from planning through construction.” (Mallela, page 6, first paragraph).
Hauffen in view of Mallela teaches the calculation of a product of expected time for making repair to the managed asset and a predicted cost per unit of time due to the cost of transportation interruption. Hauffen in view of Mallela is silence with regard to the following limitations. However ICUNJ in an analogous art of sewer management for the purpose of providing the following limitations as shown does:
wherein said calculating of the cost of service interruption, and [the cost of transportation interruption] values includes calculating a product of expected time for making repair to the managed asset 30and a predicted cost per unit of time due to the respective interruption (pages 1-2, note the factors that contributes a line replacement, the costs include repair where a plumber provides a quote where people are paid for the repair time (calculating a product of expected time) depending on how long the repair takes (a predicted cost per unit time due to the respective interruption));
Both Hauffen and ICUNJ teach sewer/wastewater repair management. Hauffen teaches in the [0036] “the present invention is not limited to water systems, and may extend to other utility systems such as wastewater, recycled water, electric, gas, and the like”. ICUNJ teaches in page 1:  “While actual costs may vary, there are a variety of factors that contribute to the costs of sewer line repairs or replacements.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of ICUNJ would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of ICUNJ to the teaching of Hauffen in view of Mallela would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein said calculating of the cost of service interruption, and the cost of transportation interruption values includes calculating a product of expected time for making repair to the managed asset 30and a predicted cost per unit of time due to the respective interruption into similar systems in order to gain the advantages of making more accurate and earlier estimates for repair and interruption costs to maximize efficiency and reduce costs of the services and operations.
Claim 4:
Hauffen as shown discloses the following limitations:
wherein the predicted cost per unit of time due to a service interruption is based at least in part on a per capita cost of -15-Attorney Docket No. Fracta-009-US service interruption and a predicted number of people who will experience a service interruption due to failure of the managed asset (Figure 13 and [0101], the capital projected cost (projected cost to a service interruption) includes (is based at least in part on) a dollars per customer amount (per capita cost of service interruption) and a number of customers affected (predicted number of people who will experience a service interruption due to failure of the managed asset);
Hauffen in view of Mallela is silence with regard to the following limitations. However ICUNJ in an analogous art of sewer management for the purpose of providing the following limitations as shown does:
predicted cost per unit of time (pages 1-2, people are paid for the repair time depending on how long the repair takes);
Both Hauffen and ICUNJ teach sewer/wastewater repair management. Hauffen teaches in the [0036] “the present invention is not limited to water systems, and may extend to other utility systems such as wastewater, recycled water, electric, gas, and the like”. ICUNJ teaches in page 1:  “While actual costs may vary, there are a variety of factors that contribute to the costs of sewer line repairs or replacements.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of ICUNJ would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of ICUNJ to the teaching of Hauffen in view of Mallela would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein said calculating of the cost of service interruption, and the cost of transportation interruption values includes calculating a product of expected time for making repair to the managed asset 30and a predicted cost per unit of time due to the respective interruption into similar systems in order to gain the advantages of having the rate at which money will be spent for repairs and lost for service interruption in order to effectively and efficiently mitigate costs associated with service downtime.
Claim 6:
Hauffen is silence with regard to the following limitations. However Mallela in an analogous art of asset cost management for the purpose of providing the following limitations as shown does:
wherein the predicted cost per unit of time due 10to a transportation interruption is based at least in part on a per capita cost of transportation interruption and a predicted number of people who will experience transportation interruption due to failure of the managed asset (unit cost in dollars per hour of time (predicted cost per unit of time) for travel delay (transportation interruption) is dependent upon (based at least in part on ) the number of (per capita cost) passenger (number of people) vehicles delayed (who will experience transportation interruption) due to road (managed asset) construction (interruption) from (due to ) pavement deterioration (failure) as shown in page 5, section 2.1 Definition of Work Zone Road User Costs, note in figure 1 the monetized impacts and Figure 2, pages 6-71, section 2.2. : “TRAVEL DELAY COSTS: Travel delay costs are calculated by multiplying the estimated delays to personal travel, truck travel, and freight inventory caused by the work zone by the unit cost ($/hr) of travel time. Figure 2 presents the computation of travel delay costs schematically.:)
Both Hauffen and Mallela teach asset cost management. Hauffen teaches in the [0020] “monitoring and managing utility devices helps reduce asset loss, increase energy efficiencies, improve incident and emergency response, and prioritize capital projects for utility asset management”. Mallela teaches in the Abstract:  “Work zone road user costs (WZ RUC) provide the economic basis for quantifying these adverse impacts which can then be used for effective decision-making to improve work zone mobility and safety.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Mallela would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mallela to the teaching of Hauffen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the predicted cost per unit of time due 10to a transportation interruption is based at least in part on a per capita cost of transportation interruption and a predicted number of people who will experience transportation interruption due to failure of the managed asset into similar systems. Further, as noted by Mallela “The WZ RUC computation process is based on the assessment of mobility, safety, environmental, business, and local community impacts resulting from the work zone activities of a roadway project. The WZ RUC computation along with the work zone impacts assessment evolves through various stages of the project development process from planning through construction.” (Mallela, page 6, first paragraph).
Claim 16:
The limitations of claim 16 encompasses substantially the same scope as claim 3. Accordingly, those similar limitations are rejected in substantially the same manner as claim 3, as described above.
Claim 17:
The limitations of claim 17 encompasses substantially the same scope as claim 4. Accordingly, those similar limitations are rejected in substantially the same manner as claim 4, as described above.
Claim 18:
The limitations of claim 18 encompasses substantially the same scope as claim 6. Accordingly, those similar limitations are rejected in substantially the same manner as claim 6, as described above.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hauffen et al., (US 2013/0138396 A1) hereinafter “Hauffen” , Mallela et al., Work Zone Road User Costs, Concepts and Applications, U.S. Department of Transportation, Federal Highway Administration, published on December 2011, hereinafter “Mallela” and Integrated Construction & Utilities New Jersey, Factors that contribute to the cost of a service line repair or replacement, published in 2012, hereinafter “ICUNJ” as applied to claim 4 further in view of Balkan Sewer and Water Main, Calculating The Correct Water Supply Line Size for Your Home Or Property, published on September 22, 2014, hereinafter “Balkan.”
Claim 5:
Hauffen as shown discloses the following limitations:
wherein said interconnected managed assets are pipe segments ( [0036]: the pipes (pipe segments) are of a water system);
Hauffen as explained above teaches the predicted number of people who will experience a service interruption. Hauffen in view of Mallela and ICUNJ is silence with regard to the following limitations. However Balkan in an analogous art of water system management for the purpose of providing the following limitations as shown does:
the predicted number of people who will experience a service interruption is based at least in part on the diameter of the pipe segment (page 3: “A two family house can virtually never size out for a 1″ service line. […] In the case of a three family house an 1 1/2″ service line is typically required. Again the exception would be if the length of the run of  pipe was only 35′ or less. In most cases a six family house or greater will require a 2″ water service line. Every type of plumbing fixture has an estimated gallons per minute factor. All of the plumbing fixtures inside a building combine to factor into the required water service line size for the building.”)
Both Hauffen and Balkan teach water system management. Hauffen teaches in the [0036] “The utility devices are described herein as being devices, also referred to as assets, of a water system (e.g. pipes, hydrants, valves, pumps, tanks, etc.).” Balkan teaches in page 1:  “The water line size is vital to providing adequate volume of water to the occupants of a building.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Balkan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Balkan to the teaching of Hauffen in view of Mallela and ICUNJ would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as the predicted number of people who will experience a service interruption is based at least in part on the diameter of the pipe segment into similar systems. Further, as noted by Balkan “The water line size is vital to providing adequate volume of water to the occupants of a building.” And “The size of the pipes becomes important when water is being used in the building. The larger the diameter of the supply pipes the less of a pressure drop will occur as more and more plumbing fixture are used at the same time. “ (Balkan, pages 1 and 6).


Conclusion
                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623